[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.]
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.]
The contract in question is ambiguous. It was, therefore, error to strike out the first affirmative defense in the appellants' answer and to grant summary judgment in favor of the plaintiff.
The order striking out the first affirmative defense in appellant's answer should be reversed and the motion denied. Summary judgment in favor of the plaintiff should be reversed and a trial ordered, with costs to abide the event.
CRANE, Ch. J., LEHMAN, HUBBS, LOUGHRAN, FINCH and RIPPEY, JJ., concur; O'BRIEN, J., taking no part.
Ordered accordingly. *Page 554